Affirmed on authority of City of St. Petersburg v. Certain Lands, etc., et al., 158 Fla. 377, 28 So.2d 537 and Ozark Corporation v. Pattishall, 135 Fla. 610, 185 So. 333. See also that part of Section 1 of Chapter 22079, Laws of Florida 1943, F.S.A. § 192.21, which reads as follows:
"All provisions of law now existing or which may be hereafter enacted relating to the assessment and collection of revenue (unless otherwise specifically so declared) shall be deemed and held to be directory only, designed for the orderly arrangement of records and procedure of officers in enforcing the revenue laws of the state".
Affirmed.
ADAMS, C.J., and CHAPMAN, SEBRING and HOBSON, JJ., concur.